Case 2:12-bk-26069-RK        Doc 357 Filed 07/08/19 Entered 07/08/19 10:01:14               Desc
                               Main Document Page 1 of 3


  1

  2
                                                                  FILED & ENTERED
  3

  4                                                                    JUL 08 2019

  5                                                               CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
                                                                  BY bakchell DEPUTY CLERK
  6

  7                                     NOT FOR PUBLICATION

  8                             UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                        LOS ANGELES DIVISION
 11
      In re:                                          Case No. 2:12-bk-26069-RK
 12
      ALLEN BERNARD SHAY,                             Chapter 7
 13

 14                          Debtor.                  ORDER GRANTING DEBTOR’S MOTION
                                                      TO EXTEND TIME TO APPEAL ORDER
 15                                                   GRANTING IN PART AND DENYING IN
                                                      PART TRUSTEE’S MOTION TO
 16                                                   DISALLOW DEBTOR’S CLAIM NO. 14
 17

 18

 19            Pending before the court is the motion of Debtor Allen Bernard Shay ("Debtor") for
 20 an extension of time to appeal pursuant to Federal Rule of Bankruptcy Procedure 8002(d)

 21 in two pleadings entitled “Motion for Extension of Time and Declaration of Allen Shay

 22 Pursuant to Rule 8002(d),” Docket Number 352, filed on June 26, 2019, and “Notice of

 23 Motion and Motion for Extension of Time Federal Rule of Bankruptcy Procedure 8002(d),”

 24 Docket Number 353, filed on June 27, 2019. Debtor in these pleadings requests an

 25 extension of 14 days' time pursuant to Federal Rule of Bankruptcy Procedure 8002(d) to

 26 appeal this court's order granting in part and denying in part the motion of Chapter 7
 27 Trustee Alfred H. Siegal ("Trustee") to Disallow Claim Number 14 of Debtor, Docket

 28 Number 350, filed and entered on June 6, 2019.

                                                    -1-
Case 2:12-bk-26069-RK      Doc 357 Filed 07/08/19 Entered 07/08/19 10:01:14          Desc
                             Main Document Page 2 of 3


  1         Having considered the motion and the opposition of the Chapter 7 Trustee thereto,

  2 Docket Number 356, filed on July 3, 2019, the court grants the motion on grounds of

  3 excusable neglect because Debtor stated in his declaration under penalty of perjury that he

  4 never received a copy of the court’s order granting in part and denying in part the Trustee’s

  5 motion to disallow Debtor’s Claim No. 14 until June 25, 2019, which was after the 14-day

  6 appeal deadline under Federal Rule of Bankruptcy Procedure 8002(a) expired on June 20,

  7 2019. The court hereby extends the deadline for Debtor to file a notice of appeal to July

  8 26, 2019.

  9         To determine whether a party's failure to meet a deadline constitutes “excusable
 10 neglect,” courts must apply a four-factor equitable test, examining: (1) the danger of

 11 prejudice to the opposing party; (2) the length of the delay and its potential impact on the

 12 proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.

 13 Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010) (citing Pioneer

 14 Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395

 15 (1993)). In considering these factors based on the moving and opposing papers, the court

 16 determines that (1) the danger of prejudice to the Trustee as the opposing party is minimal;

 17 that is, the Trustee may just have to defend Debtor’s appeal of the order on Debtor’s claim;

 18 (2) the length of the delay is minimal since Debtor filed his motion to extend time about a

 19 week after the appeal deadline passed; while there is potential impact in delay in
 20 administration of the bankruptcy case to defend the appeal, if Debtor had timely appealed,

 21 there would have been this delay anyway; (3) the reason for the delay is that Debtor states

 22 that he did not receive a copy of the order until after the time to appeal had expired, which

 23 is a good reason given the short 14-day time period for appeal; and (4) Debtor acted in

 24 good faith since he declared under penalty of perjury that he did not receive a copy of the

 25 order until June 25, 2019.

 26         The court in this regard is giving Debtor the benefit of the doubt based on his
 27 statement in his declaration under penalty of perjury that he did not receive a copy of the

 28 order until June 25, 2019 despite some reservations based on the Trustee’s concerns

                                                  -2-
Case 2:12-bk-26069-RK       Doc 357 Filed 07/08/19 Entered 07/08/19 10:01:14          Desc
                              Main Document Page 3 of 3


  1 raised in the opposition. Debtor states in his declaration that he checked about the status

  2 of the order when he called the courtroom deputy clerk on June 24, 2019, which was after

  3 the appeal deadline of June 20, 2019. In his declaration in support of his motion, Debtor

  4 admits that his mailing address was as stated on the proof of service of the Trustee’s

  5 notice of lodgment of a proposed order which the court approved, which notice of lodgment

  6 was served by mail by the office of counsel for the Trustee on June 6, 2019 and the proof

  7 of service of the actual approved order which was served by mail by the Bankruptcy

  8 Noticing Center on June 8, 2019. Debtor in his declaration never states that he did not

  9 receive the notice of lodgment of a proposed order served by the Trustee on June 6, 2019.
 10 Also, Debtor never states in his declaration that he started checking on whether the court

 11 had entered the order after he left the hearing on the motion on May 28, 2019 in protest

 12 before the hearing was concluded and the court had orally announced its ruling granting in

 13 part and denying in part the Trustee’s motion, which in turn allowed in part and disallowed

 14 in part Debtor’s claim. Debtor was thus on notice that the order likely would be at least

 15 partially adverse to him as of May 28, 2019. However, Debtor was entitled to notice of a

 16 copy of the order, and if he says he did not get a copy in time, the court will take him at his

 17 word under these circumstances.

 18           The motion is hereby granted, and the deadline for Debtor to file a notice of appeal

 19 is hereby extended to July 26, 2019.
 20           IT IS SO ORDERED.

 21                                                ###

 22

 23
      Date: July 8, 2019
 24

 25

 26
 27

 28

                                                    -3-
